     Case 3:20-cv-02188-GPC-BLM Document 11 Filed 12/22/20 PageID.36 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL ALLEN,                                 Case No.: 3:20cv2188 GPC (BLM)
     CDCR #T-55834,
12
                                       Plaintiff,   ORDER:
13
                         vs.                        (1) DENYING MOTION FOR
14
     ASSOCIATE WARDEN; BYRNA E.                     RECONSIDERATION; AND
15   FLORANCE; WARDEN; NURSE
     MURUKO; SGT. GUEVARA; C/O                      (2) DENYING MOTION TO
16
     MOZ,                                           APPOINT COUNSEL
17
                                    Defendants.     [ECF Nos. 8, 10]
18
19
20
21   I.    Procedural History
22         Michael Allen (“Plaintiff”), an inmate currently incarcerated at the Richard J.
23   Donovan Correctional Facility (“RJD”), filed a civil rights action (“Compl.”) pursuant to
24   42 U.S.C. § 1983. (ECF No. 1.) Plaintiff also filed a Motion to Proceed In Forma
25   Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.)
26         On November 23, 2020, the Court DENIED Plaintiff’s Motion to Proceed IFP as
27   barred by 28 U.S.C. § 1915(g) and DISMISSED the action for failing to pay the initial
28   civil filing fees required by 28 U.S.C. § 1914(a). (ECF No. 5.)

                                                                              3:20cv2188 GPC (BLM)
     Case 3:20-cv-02188-GPC-BLM Document 11 Filed 12/22/20 PageID.37 Page 2 of 3



 1         On December 3, 2020, Plaintiff filed a Motion to Appoint Counsel and on
 2   December 15, 2020, Plaintiff filed a Motion for Reconsideration of the Court’s
 3   November 23, 2020 Order which the Court construes as a motion brought pursuant to
 4   Federal Rule of Civil Procedure 60. (ECF Nos. 8, 10.)
 5   II.   Motion for Reconsideration
 6         A.     Standard of Review
 7         Under Rule 60, a motion for “relief from a final judgment, order or proceeding”
 8   may be filed within a “reasonable time,” but usually must be filed “no more than a year
 9   after the entry of the judgment or order or the date of the proceeding.” Fed.R.Civ.P.
10   60(c). Reconsideration under Rule 60 may be granted in the case of: (1) mistake,
11   inadvertence, surprise or excusable neglect; (2) newly discovered evidence; or (3) fraud;
12   or if (4) the judgment is void; (5) the judgment has been satisfied; or (6) for any other
13   reason justifying relief. Fed.R.Civ.P. 60(b).
14         B.     Plaintiff’s Motion
15         In Plaintiff’s Motion, he states that he “needs the Judge’s [November 23, 2020]
16   dismissal Order in this case to be thrown out because [he is] still waiting for the trust
17   account here at this prison.” (Pl.’s Mot., ECF No. 10 at 1.) However, Plaintiff
18   misunderstands or is unaware of the actual basis for the November 23, 2020 Order.
19   Plaintiff’s Motion to Proceed IFP was denied as barred by 28 U.S.C. § 1915(g), it was not
20   denied due to a lack of receiving a trust account statement. In fact, the Court’s docket
21   does reflect that Plaintiff’s inmate trust account statement was filed on November 10,
22   2010, well before the Court issued the November 23, 2020 Order. (ECF No. 3.)
23         In the November 23, 2020 Order, the Court denied Plaintiff’s Motion to Proceed
24   IFP because the Court found that he had “three prior prisoner civil actions dismissed, on
25   the grounds that they were frivolous, malicious, or failed to state a claim upon which
26   relief could be granted.” (ECF No. 5 at 4-5.) Because Plaintiff had accumulated three
27   “strikes” pursuant to 1915(g) and he failed to make any “plausible allegation that he
28

                                                                                3:20cv2188 GPC (BLM)
     Case 3:20-cv-02188-GPC-BLM Document 11 Filed 12/22/20 PageID.38 Page 3 of 3



 1   faced imminent danger of serious physical injury at the time he filed his Complaint, he is
 2   not entitled to the privilege of proceeding IFP in this action.” (Id. at 5.)
 3          A motion for reconsideration cannot be granted merely because Plaintiff is
 4   unhappy with the judgment, frustrated by the Court’s application of the facts to binding
 5   precedent or because he disagrees with the ultimate decision. See 11 Charles Alan
 6   Wright & Arthur R. Miller Federal Practice & Procedure § 2810.1 (3d ed.)
 7   (“[R]econsideration of a judgment after its entry is an extraordinary remedy which should
 8   be used sparingly.”).
 9   III.   Conclusion and Orders
10          For the reasons explained, the Court:
11          (1)   DENIES Plaintiff’s Motion for Reconsideration (ECF No. 10); and
12          (2)   DENIES Plaintiff’s “Motion for Appointment of Counsel and Notification to
13   Court of mistake of some Defendants who don’t have anything to do with this case”
14   (ECF No. 8) as moot.
15          IT IS SO ORDERED.
16
17   Dated: December 21, 2020
18
19
20
21
22
23
24
25
26
27
28

                                                                                    3:20cv2188 GPC (BLM)
